DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            J.B. GROSSMAN,
                                Appellant,

                                     v.

      AMERICAN EXPRESS CENTURION BANK CORPORATION,
                         Appellee.

                               No. 4D18-2825

                               [April 4, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 14-022821.

   J.B. Grossman, Fort Lauderdale, pro se.

  Lourdes R. Slinsky and Mitchell Morneault of Modlin Slinsky, P.A.,
Sunrise, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.